 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DANNY CARDENAS, Jr.,                                No. 2:19-cv-1066 DB P
11                        Plaintiff,
12            v.                                          ORDER
13    B.S. EDWARDS, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Presently before the court is plaintiff’s motion for the appointment of counsel.

18   (ECF No. 9.) Plaintiff argues the court should appoint counsel because he lacks education,

19   cannot afford counsel, and he may be unable to obtain discovery materials because he is

20   incarcerated.

21          The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 2   common to most prisoners, such as lack of legal education and limited law library access, do not

 3   establish exceptional circumstances that would warrant a request for voluntary assistance of

 4   counsel. In the present case, the court does not find the required exceptional circumstances. In

 5   support of his motion plaintiff has stated nothing more than circumstances common to most

 6   prisoners and the court has yet to screen the complaint and is therefore unable to make a

 7   determination on the merits at this time.

 8             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

 9   counsel (ECF No. 9) is denied.

10   Dated: July 29, 2019

11

12

13

14

15

16

17

18

19
     DLB:12
20   DLB:1/Orders/Prisoner/Civil.Rights/card1066.31

21

22

23

24

25

26
27

28
                                                      2
